Exhibit 10.30

 

AMERICAN STATES WATER COMPANY

2000 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
January 30, 2006 by and between American States Water Company, a California
corporation (the “Corporation”), and [                           ] (the
“Participant”).

 

WITNESSETH

 

WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.              Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

 

2.              Grant. Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
[                 ] stock units (subject to adjustment as provided in
Section 5.2 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” means a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Shares (subject to adjustment as provided in Section 5.2 of the Plan) solely for
purposes of the Plan and this Agreement. The Corporation will maintain a Stock
Unit bookkeeping account for the Participant (the “Account”). The Stock Units
granted to the Participant under this Agreement will be credited to the
Participant’s Account as of the Award Date. The Stock Units shall be used solely
as a device for the determination of the payment to eventually be made to the
Participant if such Stock Units vest pursuant to Section 3. The Stock Units
shall not be treated as property or as a trust fund of any kind.

 

3.              Vesting.

 

(a)          General. The Award shall vest and become nonforfeitable with
respect to [  ] percent ([  ]%) of the total number of Stock Units on [   ],
[  ] ([  ]%) of the total number of Stock Units on [  ] and [   ] percent
([  ]%) of the total number of Stock Units on [  ] (each, an “Installment
Vesting Date”) (subject to adjustment under Section 5.2 of the Plan), provided
the Participant is still employed by the Corporation or a Subsidiary on the
applicable Installment Vesting Date, subject to earlier termination as provided
herein or in the Plan.

 

(b)         Termination of Employment Prior to Vesting. Notwithstanding
Section 3(a), the Participant’s Stock Units (and any Stock Units credited as
dividend equivalents) shall terminate to the extent such Stock Units have not
become vested prior to the first date the Participant is no longer employed by
the Corporation or one of its Subsidiaries, regardless of the

 

1

--------------------------------------------------------------------------------


 

reason for the termination of the Participant’s employment with the Corporation
or a Subsidiary; provided, however, that if the Participant’s employment is
terminated by the Corporation or a Subsidiary as a result of the Participant’s
death or Total Disability, the Participant’s Stock Units, to the extent such
units are not then vested, shall become fully vested as of the date of
termination of the Participant’s employment. If the Participant is employed by a
Subsidiary and that entity ceases to be a Subsidiary, such event shall be deemed
to be a termination of employment of the Participant for purposes of this
Agreement (unless the Participant otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event). If any
unvested Stock Units are terminated hereunder, such Stock Units (and any Stock
Units credited as dividend equivalents) shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

 

(c)          Early Vesting Upon Retirement Age. Notwithstanding Section 3(a),
the Participant’s Stock Units (and any Stock Units credited as dividend
equivalents), to the extent such Stock Units are not then vested, shall become
fully vested as of the date such Participant attains Retirement Age. For
purposes of this Agreement, a Participant shall attain “Retirement Age” at the
time that the Participant both (1) is at least age 55 and (2) has 20 or more
years of service to the Corporation and/or its Subsidiaries.

 

(d)         Early Vesting Upon Change of Control. Notwithstanding Section 3(a),
the Participant’s Stock Units (and any Stock Units credited as dividend
equivalents), to the extent such Stock Units are not then vested, shall become
fully vested upon the occurrence of a Change of Control. For purposes of this
Agreement (and notwithstanding the definition of “Change of Control Event” set
forth in the Plan), a “Change of Control” shall mean any of the following
events:

 

(1)          any sale, lease, exchange or other change in ownership (in one or a
series of transactions) of all or substantially all of the assets of the
Corporation, unless its business is continued by another entity in which holders
of the Corporation’s voting securities immediately before the event own, either
directly or indirectly, more than fifty-five percent (55%) of the continuing
entity’s voting securities immediately after the event;

 

(2)          any reorganization or merger of the Corporation, unless the holders
of the Corporation’s voting securities immediately before the event own, either
directly or indirectly, more than fifty-five percent (55%) of the continuing or
surviving entity’s voting securities immediately after the event, and (ii) at
least a majority of the members of the board of directors of the surviving
entity resulting from such reorganization or merger were members of the
incumbent Board of Directors of the Corporation at the time of the execution of
the initial agreement or of the action of such incumbent Board of Directors
providing for such reorganization or merger;

 

(3)          an acquisition by any person, entity or group acting in concert of
more than fifty-five percent (55%) of the voting securities of the

 

2

--------------------------------------------------------------------------------


 

Corporation, unless the holders of the Corporation’s voting securities
immediately before the event own, either directly or indirectly, more than
fifty-five percent (55%) of the acquirer’s voting securities immediately after
the acquisition;

 

(4)          the consummation of a tender offer or exchange offer by any
individual, entity or group which results in such individual, entity or group
beneficially owning (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934 twenty-five percent (25%) or more of the voting
securities of the Corporation, unless the tender offer is made by the
Corporation or any of its subsidiaries or the tender offer is approved by a
majority of the members of the Board of Directors of the Corporation who were in
office at the beginning of the twelve month period preceding the commencement of
the tender offer; or

 

(5)          a change of one-half or more of the members of the Board of
Directors of the Corporation within a twelve-month period, unless the election
or nomination for election by shareholders of new directors within such period
constituting a majority of the applicable Board was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who were in office
at the beginning of the twelve month period.

 

4.              Continuance of Employment. The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement. Partial employment or service, even if
substantial, during any vesting period will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 3(b) or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

 

5.              Dividend and Voting Rights.

 

(a)          Limitation on Rights Associated with Units. The Participant shall
have no rights as a shareholder of the Corporation, no dividend rights (except
as expressly provided in Section 5(b) with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any Common
Shares underlying or issuable in respect of such Stock Units until such Common
Shares are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

 

3

--------------------------------------------------------------------------------


 

(b)         Dividend Equivalents. The Participant shall be entitled to receive
dividend equivalents in the form of additional Stock Units with respect to the
Stock Units credited to his or her Account as the Corporation declares and pays
dividends on its Common Shares in the form of cash. The number of Stock Units to
be credited to the Participant’s Account as a dividend equivalent will equal
(1) the per share cash dividend to be paid by the Corporation on its Common
Shares multiplied by the number of Stock Units then credited to the
Participant’s Account on the record date for that dividend divided by (2) the
Fair Market Value of the Common Shares on the related dividend payment date. The
Corporation shall credit such additional Stock Units to the Participant’s
Account as of the related dividend payment date. Stock Units credited as
dividend equivalents will become vested to the same extent as the Stock Units to
which they relate. For purposes of clarity, no dividend equivalents shall be
credited for a dividend record date with respect to any Stock Units that were
paid or terminated prior to such dividend record date.

 

6.              Timing and Manner of Payment.

 

(a)          General. On or as soon as administratively practicable following
each Installment Vesting Date pursuant to Section 3(a), but in no event later
than March 15 of the year following the Installment Vesting Date, the
Corporation shall deliver to the Participant a number of Common Shares equal to
the number of Stock Units subject to this Award that become vested on such
Installment Vesting Date (including any Stock Units credited as dividend
equivalents with respect to such vested Stock Units), unless such Stock Units
terminate prior to such Installment Vesting Date pursuant to Section 3(b).

 

(b)         Payment of Stock Units upon Termination of Employment as a Result of
Death or Disability or upon a Change of Control. Notwithstanding Section 6(a),
upon a termination of the Participant’s employment as a result of his or her
death or Disability or upon the occurrence of a Change of Control, the
Corporation shall deliver to the Participant a number of Common Shares equal to
the number of Stock Units subject to this Award that became vested in accordance
with Section 3(b) or Section 3(d), as applicable, (including any Stock Units
credited as dividend equivalents with respect to such Stock Units) as soon as
administratively practicable following such termination of employment or Change
of Control, as applicable (but in no event later than March 15 of the year
following the year in which such termination of employment or Change of Control
occurs).

 

(c)          Payment of Stock Units Following Retirement Age.

 

(1)          Notwithstanding Section 6(a) and subject to Section 6(c)(2) below,
if any portion of the Participant’s Stock Units subject to this Award (and any
Stock Units credited as dividend equivalents with respect to such Stock Units)
vest prior to the applicable Installment Vesting Date as a result of the
Participant attaining Retirement Age pursuant to Section 3(c), then on or as
soon as administratively practicable following the Installment Vesting Date on
which such portion of the Award would have otherwise become vested pursuant to
Section 3(a), but in no event later than March 15 of the year following the
Installment Vesting Date, the Corporation shall deliver to the Participant a
number of Common Shares equal to the number of Stock Units subject to this

 

4

--------------------------------------------------------------------------------


 

Award that would have otherwise vested on the applicable Installment Vesting
Date (including any Stock Units credited as dividend equivalents with respect to
such vested Stock Units).

 

(2)          Notwithstanding Section 6(c)(1), if, prior to any applicable
Installment Vesting Date under Section 3(a), (i) such Participant dies or incurs
a “disability” (as such term is defined in Section 409A of the Code and the
regulations thereunder) or (ii) there occurs a change in the ownership or
effective control of the Corporation or a change in the ownership of a
substantial portion of the assets of the Corporation (as defined in Section 409A
of the Code and the regulations thereunder), the Corporation shall deliver to
the Participant a number of Common Shares equal to the total number of Stock
Units then credited to the Participant’s Account (including any Stock Units
credited as dividend equivalents with respect to such Stock Units) as soon as
administratively practicable following the first to occur of (x) the
Participant’s death, (y) the Participant’s disability or (z) a change in the
ownership or effective control of the Corporation or a change in the ownership
of a substantial portion of the assets of the Corporation.

 

(d)         Termination of Stock Units Upon Payment. A Stock Unit will terminate
upon the payment of that Stock Unit in accordance with the terms hereof, and the
Participant shall have no further rights with respect to such Stock Unit.

 

(e)          Form of Payment. The Corporation may deliver the Common Shares
payable to the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.

 

7.              Restrictions on Transfer. Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, (b) transfers by
will or the laws of descent and distribution, or (c) transfers pursuant to a
QDRO order if approved or ratified by the Committee.

 

8.              Adjustments Upon Specified Events. Upon the occurrence of
certain events relating to the Corporation’s stock contemplated by Section 5.2
of the Plan, the Administrator shall make adjustments if appropriate in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award.

 

9.              Tax Withholding. Upon the vesting and/or distribution of Common
Shares in respect of the Stock Units, the Corporation (or the Subsidiary last
employing the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting and/or distribution, or (b) deduct from any amount payable to
the Participant the amount of any taxes which the Corporation or the Subsidiary
may be required to withhold with respect to such vesting and/or distribution. In
any case where a tax is

 

5

--------------------------------------------------------------------------------


 

required to be withheld in connection with the delivery of Common Shares under
this Agreement, the Administrator may, in its sole discretion, direct the
Corporation or the Subsidiary to reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then Fair Market Value (with the “Fair Market Value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy such
withholding obligation at the minimum applicable withholding rates.

 

10.       Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

 

11.       Plan. The Award and all rights of the Participant under this Agreement
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Participant agrees to be bound by the terms of the Plan and this
Agreement. The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan, and this Agreement. Unless otherwise expressly
provided in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Administrator do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Administrator so conferred
by appropriate action of the Administrator under the Plan after the date hereof.

 

12.       Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 5.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

13.       Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Stock
Units, and rights no greater than the right to receive the Common Shares as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

 

6

--------------------------------------------------------------------------------


 

14.       Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15.       Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

16.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.

 

17.       Construction. It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code. This Agreement shall be construed and interpreted consistent with that
intent.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

AMERICAN STATES WATER
COMPANY,
a California corporation

PARTICIPANT

 

 

By:

 

 

 

 

 

Signature

Print Name:

 

 

 

 

 

Its:

 

 

 

 

 

Print Name

 

7

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Unit Award
Agreement by American States Water Company, I,
                                                     , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Unit Award Agreement and do hereby agree to be bound
by all of the terms and provisions thereof and of the Plan.

 

Dated:

 

, [   ]

 

 

 

 

 

 

 

Signature of Spouse

 

 

 

 

 

 

 

Print Name

 

8

--------------------------------------------------------------------------------